                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

 BROTHER CONVENIENCE STORE,
 INC., HERSHAM A. GHALEB AND
 MAHED A. GHALEB

         PLAINTIFFS

 V.                                                  Civil Case No.: 1:20-cv-01346

 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

         DEFENDANT


                             LOCAL RULE 103.3 DISCLOSURES

         NOW COMES, Brother Convenience Store, Inc., (“BCSI”), by undersigned counsel, and

pursuant to Local Rule 103.3, hereby submits the following Local Rule 103.3 Disclosure of

Affiliations and Financial Interests:

      A. Corporation Affiliation: The Plaintiff is not affiliated with any other corporation.
      B. Financial Interest in the Outcome of the Litigation: No other entities have a financial
         interest in the outcome of this litigation.

      These representations are made in order that judges of the Court may determine the need for

recusal pursuant to Local Rule 103.3.

                                              Respectfully Submitted,

                                              /s/ Jessie Lyons Crawford
                                              _______________________________
                                              JESSIE LYONS CRAWFORD, Esq.
                                              COUNSEL FOR PLAINTIFF
                                              Federal Bar No.: 25247
                                              THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                              2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230 F: 410-662-1238
E. attorneyjlcrawford@verizon.net
